ITEMID: 001-84574
LANGUAGEISOCODE: ENG
RESPONDENT: POL
BRANCH: CHAMBER
DATE: 2008
DOCNAME: CASE OF TEODORSKI v. POLAND
IMPORTANCE: 4
CONCLUSION: No violation of Art. 5-3
JUDGES: Giovanni Bonello;Ján Šikuta;Josep Casadevall;Kristaq Traja;Lech Garlicki;Nicolas Bratza;Stanislav Pavlovschi
TEXT: 4. The applicant was born in 1974 and lives in Warsaw.
5. In 2001 the police conducted an operation to disband several organised criminal gangs that were acting in and around Warsaw, stealing luxury cars with a view to selling them in the countries of the former Soviet Union. There were about five such groups, cooperating closely with each other and closely connected with Poland's most dangerous armed criminal groups: the Pruszków Mafia and the Wołomin Mafia.
6. The applicant was arrested on 20 March 2002 on suspicion of thefts, robberies, drunk driving and membership of an organised criminal group. He was remanded in custody by the decision of the Warsaw District Court of 21 March 2002.
7. At that time the Warsaw Regional Prosecutor was conducting an investigation in respect of more than fifty other members of the criminal gangs mentioned above. Forty-two of them were held in custody. The investigation was complex and time-consuming, given that the criminal gangs collaborated closely with many persons who were to be questioned by the prosecutors, for example, receivers of stolen goods, persons hiding stolen cars or persons tracking cars which were to be stolen, among others.
8. In addition, the prosecutor opened an investigation in respect of several police officers from Warsaw and surrounding towns on charges of corruption and helping the criminal groups' members to evade the law.
9. On 5 December 2002 a bill of indictment against the applicant and fifty-nine other co-accused (members of five cooperating criminal gangs) was lodged with the Warsaw District Court. The evidentiary material was presented in 99 case files. The applicant was charged with membership of a criminal gang, carrying out multiple robberies and thefts, committed with extreme brutality. The criminal gang, of which the applicant was a member, was known for its violence and ruthlessness and for illegal trafficking in firearms.
10. On 6 January 2003 the Warsaw District Court held the first hearing. The following hearings were held by the District Court on: 23, 30 May, 23, 24 June, 1,4,7,8 July, 13, 18, 22, 25 August, 5, 12, 15, 19 September, 10, 20, 21, 23, 24, 31 October, 17 November, 5, 22 and 23 December 2003; 5, 26 January, 16, 17, 19, 20 February, 8, 9 March, 1, 9 April, 14, 18, 21, 25 May, 3, 7, 14, 23 June, 5 July, 10, 25, 31 August, 3, 6 September, 7, 8, 15 October, 2, 9 November, 7, 8, 10, 13 and 18 December 2004. In total, sixty hearings were held by the District Court.
11. During the trial the District Court examined a wide range of evidentiary material, ordered medical expert opinions on the accuseds' mental health and expert opinions in the field of dactyloscopy, conducted inquiries in the accuseds' respective neighbourhoods, inspections of the crime scenes and garages where the stolen cars had been hidden and assessments of the accuseds' assets. The proceedings involved taking evidence from a considerable number of witnesses and victims and from one key witness.
12. The applicant's pre-trial detention was prolonged several times by the District Court. The decisions were issued, inter alia, on 17 June, 13 December 2002, 25 May, 17 November 2003, 20 February, 22 June, 28 September and 18 December 2004. In its decisions the court underlined that there was a strong likelihood that the applicant had committed the crimes, confirmed in particular by the testimonies of a key witness and a co-accused, and considered that there was a reasonable risk that the applicant would tamper with the evidence, given that he had had close connections with the other co-accused. There was a serious threat that the applicant would go into hiding after his release from custody, as he had been living in hiding before the investigation and was arrested following the arrest warrant issued by the police. The court also made reference to the activities previously carried out and gave a precise indication of the evidence that still had to be taken. Consequently, it decided that it was indispensable to separate the applicant from the other suspects, the witnesses and the evidence which had not yet been secured. The court also relied on the serious nature of the charges against the applicant and the severity of the penalty he faced. No special circumstances dictated the lifting of the detention.
13. The applicant unsuccessfully appealed against the above-mentioned decisions.
14. From 21 March to 29 July 2002 and from 27 January to 18 December 2004 the applicant served a prison sentence imposed on him in separate proceedings.
15. On 18 December 2004 the District Court imposed a sentence on fifty of the co-accused. The applicant was found guilty of the charges laid against him and sentenced to 7 years' imprisonment and a fine of 20 000 PLN. On the same date the court prolonged the applicant's detention until 17 March 2005.
16. On 16 March and 14 November 2005 the Warsaw District Court decided on the prolongation of the applicant's detention. The court found no grounds for quashing or changing the preventive measure and stressed that the further detention of the applicant was “essential”.
17. On 6 June 2006 the case file, comprising 149 volumes, was transferred to the second-instance court.
18. The applicant was kept in custody by virtue of decisions issued by the Warsaw District Court on 8 May, 2 August and 7 November 2006.
19. On 22 November 2006 the appellate court quashed the judgment and remitted the case for re-examination.
20. The proceedings are pending before the Warsaw District Court.
21. On 4 February 2004 the applicant was detained on remand by the Warsaw District Court on suspicion of robbery and theft. In its decision, upheld on 22 March 2004 by the Warsaw Regional Court, the court stated that the suspicion was reasonable and, in view of the fear of collusion, the applicant's detention was necessary to secure the proper conduct of the investigation. It also attached importance to the likelihood of a severe sentence of imprisonment being imposed on the applicant.
22. On 3 March 2004 a bill of indictment against the applicant and other co-accused (members of five co-operating criminal gangs) was lodged with the Warsaw District Court. The applicant was accused of acting in an organised criminal gang and committing numerous robberies.
23. Hearings were held by the District Court on average every 2 weeks between 18 October 2004 and 23 March 2006.
24. The decisions on prolongation of the applicant's detention were given by the Warsaw District Court on 14 April, 12 July 2004, 24 January and 26 July 2005. The court found that in view of the progress in the proceedings and the fact that several members of the criminal gang had been arrested in the course of the proceedings, the applicant's release from custody would hinder their effectiveness. In view of the severity of the likely penalty and the fact that the applicant had been living in hiding before the investigation, there was also a serious threat that the applicant would abscond after his release.
25. On 20 January, 9 June and 7 November 2006 the Warsaw Court of Appeal prolonged the applicant's detention upon the District Court's motion.
26. The applicant lodged a considerable number of unsuccessful applications for release from detention or for commutation of the preventive measure to a less severe one, on the ground of his poor state of health or other reasons.
27. He also challenged, likewise unsuccessfully, the decisions of 20 January, 9 June and 7 November 2006 prolonging his detention.
28. On 31 January 2007 the Warsaw District Court found the applicant guilty of most of the charges and sentenced him to 5 years' imprisonment. The applicant appealed.
29. The proceedings are pending before the second-instance court and the applicant remains detained.
NON_VIOLATED_ARTICLES: 5
NON_VIOLATED_PARAGRAPHS: 5-3
